Per Curiam.
Relator brought this action in mandamus to require respondent as election commissioner for Douglas county to issue him a certificate of nomination and to cause his name to be placed on the ballot at the general election to be held on November 4, 1930, as a candidate for the office of a member of the board of directors of the Metropolitan Utilities District (of the City of Omaha).
The district court for Douglas county found for respondent and relator has appealed. We have carefully examined the record and find the same to be free from prejudicial error. The judgment of the district court is therefore
Affirmed.